Citation Nr: 0732198	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-14 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation greater than 40 
percent for degenerative disc disease (DDD) of the lumbar 
spine (hereafter "back disability").  

2.  Entitlement to an extension of a temporary total 
evaluation of 100 percent based on surgical treatment on June 
12, 2003, necessitating convalescence.  

3.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from May 1971 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  The veteran does not have ankylosis of the thoracolumbar 
spine, nor does he have incapacitating episodes.  

2.  Convalescence required following surgical treatment of 
the back beyond September 30, 2003, is not shown

3.  The veteran's service-connected disability does not 
preclude him from securing or following substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for a back disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, , 4.40, 4.45, 4.71a, Diagnostic 
Codes (DC) 5293, 5295 (2003), 5237 (2007).

2.  The criteria for an extension of a temporary total 
evaluation under 38 C.F.R. 
§ 4.30 for convalescence following back surgery have not been 
met. 38 U.S.C.A. 
§§ 5107, 7104 (West 2002); 38 C.F.R. § 4.30 (2007).  

3.  A total rating based on individual unemployability due to 
the service-connected disability is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased evaluation claim

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected back disability, currently 
evaluated as 40 percent disabling under DC 5237, lumbosacral 
or cervical strain.  38 C.F.R. § 4.71a.  

The veteran has a diagnosis of DDD.  Therefore, the rating 
criteria for intervertebral disc syndrome are applicable in 
this case.  However, as explained below, the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes is not as favorable to the veteran as the General 
Rating Formula for Diseases and 
Injuries of the Spine.  

The veteran filed his claim for an increased evaluation on 
September 26, 2003, the date newer regulations pertaining to 
back disabilities became effective.  VA promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003)(codified at 38 C.F.R. part 4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine.  If a 
law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the veteran will apply, 
to the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Because the amendments discussed above 
have a specified effective date without provision for 
retroactive application, they may not be applied prior to the 
effective date.  As of that effective date, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.  

The RO addressed the previous and amended criteria in the 
March 2005 statement of the case (SOC).  Therefore, the Board 
may also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4. Vet. App. 384, 392-94 (1993).  

Under the previous version of the rating criteria, the RO 
valuated the veteran's back disability under DCs 5293 
(intervertebral disc syndrome) and 5295 (lumbosacral strain).  
38 U.S.C.A. § 4.71a (2003).  Diagnostic code 5293 has 
identical rating criteria to the criteria in the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under both sets of criteria, a 40 percent 
evaluation is assigned when there are incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  A 60 percent evaluation is 
warranted when there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a.  For purposes of evaluations under 
Diagnostic Codes 5293 and 5243, an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Note (1) (2003 and 2007).  

At his August 2005 RO hearing, the veteran testified that he 
had incapacitating episodes, and that his physicians 
prescribed bedrest.  The medical evidence of record does not 
show that the veteran was prescribed with bed rest by a 
doctor.  Therefore, the criteria set forth in DC 5293 and the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes are not favorable to the veteran 
because he could not receive a compensable evaluation based 
upon them.  

Under DC 5295, a 40 percent rating is warranted when the 
disability is severe, with listing of the whole spine to the 
opposite side, with positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a 
(2003).  This is the highest available evaluation under DC 
5295.  Therefore, this DC is less favorable to the veteran 
because the newer criteria provide for 50 and 100 percent 
evaluations.  

Under the amended version of the rating criteria, the 
veteran's disability is rated under 5237, lumbosacral or 
cervical strain.  38 C.F.R. § 4.71a (2007).  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides that a 40 percent evaluation is warranted when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a (2007).  

In June 2006, the veteran underwent a VA spine examination.  
The veteran complained of low back pain with radiation down 
to his right thigh, and into his foot.  He also reported 
occasional numbness in his leg.  He used a back brace, and 
occasionally a cane.  He was not unsteady and had no history 
of falls.  He retired from his job as a mail carrier after 
having back surgery.  The examiner noted that the veteran had 
not been prescribed bedrest in the previous year, providing 
evidence against this claim for reasons state above. 

Upon examination, the veteran had a normal gait and could 
perform a heel/toe walk without difficulty.  He had a well 
healed 2 inch scar on his midline lower lumbar region.  His 
forward flexion was 70 degrees, his extension was 20 degrees, 
his left and right lateral flexion was 20 degrees, and his 
left and right lateral rotation was 30 degrees.  The veteran 
complained of pain at the end points of all motion.  
Repetition did not change the veteran's ranges of motion.  
The examiner did not observe objective evidence of pain on 
motion.  The veteran's deep tendon reflexes were 2+ knee jerk 
and 1+ ankle jerk bilaterally.  The veteran's sensation in 
his feet was intact to light touch.  X-rays showed marked 
narrowing of the L5-S1 disc space.  

The examiner concluded that the veteran had significant 
impairment, that he was able to do his job, but unable to do 
hard physical labor.  The examiner stated that the DeLuca 
factors could not be clearly delineated, and that during a 
flare-up, the veteran could have further limitations in range 
of motion and functional capacity.  However, the examiner 
could not estimate the additional loss of range of motion and 
amount of pain without resorting to speculation.  

Overall, the Board finds that this examination provides 
evidence against this claim by indicating a disorder that 
does not meet the higher evaluation criteria, even with 
consideration of pain. 

The veteran underwent a VA spine examination in December 
2003, six months after undergoing a lumbar decompression in 
June 2003.  The veteran reported that he had not worked since 
January 2003 because of he could not sit, stand, walk, or 
climb for long periods of time.  The veteran needed to change 
his positions through the day in order to manage his pain.  
He arrived at the examination using a cane to walk; he had a 
limp.  

Upon examination, the veteran had straightening of the normal 
lordotic curve with tightness of the paralumbar muscles.  His 
reflexes were 2+ bilaterally.  He could stand briefly on his 
toes and heels, and partially squat.  His range of motion was 
0 degrees of extension, 30 degrees of flexion, lateral 
bending and ration 10 degrees bilaterally.  Repetitive motion 
did not effect his ranges of motion.  The veteran complained 
of pain with full limits of motion.  

The examiner concluded that the veteran still had pain and 
numbness in his lower back and down his right leg.  The 
examiner could not quantify the amount of functional loss the 
veteran endured during a flare-up.  The examiner stated that 
the veteran could not perform work that involved extended 
standing, walking, bending, stooping, or climbing.  

In the January 2004 rating decision, the RO increased the 
veteran's disability evaluation from 20 percent to 40 percent 
based on the results of his December 2003 VA examination.  As 
noted above, the veteran's flexion was limited to 30 degrees, 
which met the criteria for a 40 percent evaluation under DC 
5237.  The June 2006 VA examination showed a significant 
improvement in the veteran's ranges of motion.  In the March 
2005 statement of the case (SOC), the RO informed the veteran 
that his 40 percent rating was continued because of his 
functional loss and painful motion under DeLuca, even though 
his ranges of motion no longer met the rating criteria.  

Simply stated, without consideration of pain, the current 
evaluation could not be justified, let alone an increased 
evaluation, providing evidence against this claim.

The Board finds that the examinations cited above are 
entitled to great probative weight and that they provide 
evidence against the veteran's claim.  The VA examinations 
show that the veteran's ranges of motion have improved 
significantly since he underwent a lumbar decompression in 
June 2003.  

The veteran has the highest available evaluation under the 
older criteria in DC 5295, and the criteria for 
intervertebral disc syndrome are unfavorable to him because 
there is no evidence to show incapacitating episodes.  The 
only remaining criteria available are set forth in the 
General Formula for Diseases and Injuries of the Spine.  The 
veteran's VA medical records show treatment for the veteran's 
back disability.  However, they do not show that the veteran 
has unfavorable ankylosis of the entire thoracolumbar spine.  
Therefore, his back disability does not meet the criteria for 
a 50 percent evaluation under DC 5237.  

Considering the evidence of record, the Board finds that the 
overall disability picture does not more nearly approximate 
the criteria for a higher evaluation under DCs 5293, 5295, or 
5237.  38 C.F.R. § 4.7.  In conclusion, the Board finds that 
the preponderance of the evidence is against a disability 
rating greater than 40 percent for a back disability.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization to suggest 
that the veteran is not adequately compensated by the regular 
rating schedule.  There is evidence that the veteran 
medically retired from his job as a mail carrier after 
undergoing surgery for his back.  However, there is no 
evidence to show that the veteran cannot do other types of 
work.  VAOPGCPREC 6-96.  Accordingly, the Board finds that 
the preponderance of the evidence is against entitlement to a 
rating greater than 40 percent for a back disability.  
38 C.F.R. § 4.3.  

Temporary total disability evaluation claim

Under applicable criteria, a total disability rating will be 
assigned, effective from the date of a hospital admission and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge, if the 
hospital treatment of a service-connected disability resulted 
in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with respect to postoperative 
residuals such as incompletely healed surgical wounds, stumps 
and recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. 
§ 4.30(a) (2007).  

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provision of 38 C.F.R.  § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home 
recovery.  

A temporary total evaluation was assigned for the period from 
June 12, 2003 to September 30, 2003, based on surgical 
treatment of the back requiring convalescence under 38 C.F.R. 
§ 4.30.  The veteran is requesting additional time to 
convalesce from this treatment.       

On June 12, 2003, the veteran underwent a bilateral lumbar 
decompression.  His physician stated in a September 2003 work 
release statement that the veteran could not return to work 
for six weeks.  A follow-up visit in November 2003 showed 
improvement following the surgery.  The veteran's ambulation 
improved and he was in less pain.  

At his August 2005 hearing, the veteran testified that after 
his surgery, his physician stated that he would not be able 
to return to his job as a mail carrier, but that he could 
work at a job that did not require prolonged standing, 
sitting, or walking.  The veteran asserts that because he 
cannot work, his convalescence period should be extended.  

The veteran's physician's September 2003 statement that the 
veteran needed to miss an additional six weeks of work does 
not specify that the veteran was convalescing after his 
surgery, and therefore does not provide evidence in favor of 
the veteran's claim.  It is important for the veteran to 
understand that the temporary total evaluation is intended to 
compensate the veteran while he recovers from his back 
surgery.  The temporary total evaluation is not for 
application when the veteran cannot work.  A claim for TDIU 
is the more appropriate avenue for seeking additional 
benefits due to unemployment.  The veteran has a claim for 
TDIU on appeal, and it is discussed below.  

The Board has considered the veteran's contentions he could 
not find employment due to the surgery for his service-
connected back disability.  However, the veteran's claim has 
limited merit because he has presented no medical evidence to 
support his contention that the surgery is what prevented him 
from working or that a limited extension of the temporary 
total would provide him the time he needs to recover from the 
surgery. 

Treatment records following the veteran's surgery do not 
indicate additional convalescence was warranted.  Post-
service medical records are found to provide evidence against 
this claim.  

Based on the foregoing, the Board finds there is simply no 
legal basis to extend the temporary total evaluation.  A 
total rating based on convalescence is not appropriate simply 
on the basis that the underlying disability continues to be 
symptomatic, or becomes worse, following his surgery.  The 
appropriate schedular rating is intended to cover the 
situation.  Consequently, there is no legal basis for 
providing the benefits the veteran seeks.  Hence, an 
extension of a temporary total evaluation is not warranted.  
The appeal is denied. 

TDIU claim

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  38 
C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), the Board will 
consider an extra-schedular rating where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

The veteran has one service-connected disability, a back 
disability, evaluated as 40 percent disabling.  Therefore, 
the percentage criteria of 38 C.F.R. § 4.16(a) are not met.  
Moreover, the Board finds no basis for an extra-schedular 
award of TDIU.  

The medical evidence of record shows that after his June 2003 
back surgery, the veteran could not return to his job as a 
mail carrier.  However, there is no evidence that he could 
not perform other types of work.  At his June 2006 VA spine 
examination, the physician concluded that the veteran could 
work, but could not do hard physical labor because of his 
back disability.  The veteran's ranges of motion in his back 
improved significantly between his December 2003 examination 
and his June 2006 examination, where the veteran's forward 
flexion was 70 degrees, and did not meet the criteria for his 
current disability evaluation.  The June 2006 VA examination 
provides very negative evidence against the veteran's claim 
for TDIU, as it shows that he could not return to his former 
job, but could perform work.  

In March 2006, the veteran filed for disability benefits from 
the Social Security Administration (SSA).  The veteran's 
claim was denied in April 2006.  The SSA decision stated that 
the veteran was treated at VA for low back pain, and was 
treated with muscle relaxers and anti-inflammatory medicine.  
The decision concluded that the veteran would recover and his 
disability would be non-severe in less than 12 months.  The 
SSA decision provides negative evidence against the veteran's 
claim.  

The Board cannot conclude that the veteran is unemployable 
solely due to his service-connected disability, and therefore 
cannot grant an extraschedular TDIU evaluation.  The Board 
finds that the post-service medical record, as a whole, 
provides much negative evidence against this claim. 

Under 38 C.F.R. § 4.16(b), it is the established policy of 
the VA that all veterans who are unable to secure and follow 
a substantial gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, in accordance with 38 C.F.R. § 3.321, rating 
boards should submit to the Director, Compensation and 
Pension Service, for extraschedular consideration all cases 
of veterans who are unemployable by reason of their service-
connected disabilities, but who fail to meet the percentage 
standards set forth in paragraph (a) of this section.  Under 
38 C.F.R. § 4.16(b), the rating board will include a full 
statement as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all factors having a bearing on this issue.  

Based on the objective medical evidence, it is the 
determination that the veteran is not entitled to a total 
rating based on individual unemployability due to his 
service-connected back disability.  The Board finds that the 
veteran is not unemployable by reason of his service-
connected disability.  Consequently, submission of this case 
to the Director, Compensation and Pension Service, for 
extraschedular consideration is not warranted. 

The service-connected disability may interfere with some 
types of work but would not prevent him from obtaining work.  
As stated by the Court itself, the record must reflect some 
factor that takes a particular case outside the norm in order 
for a claim for individual unemployability benefits to 
prevail.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough. Id.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  

The Board must consider the effects of the veteran's service-
connected disability in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 
537 (1994), the Court indicated that the Board cannot deny 
the veteran's claim for total rating based on individual 
unemployability without producing evidence, as distinguished 
by mere conjecture, that the veteran can perform work.  In 
this case, the veteran has not worked in several years.  
However, this fact, in and of itself, does not provide a 
basis to conclude that the veteran's service-connected 
disability caused his unemployment.  Accordingly, the weight 
of the evidence is against the claim for a total rating based 
on individual unemployability due to service-connected 
disabilities under both 38 C.F.R. § 4.16(a) and (b).

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted supporting evidence of 
unemployability based on the current service connected 
disability alone, and the evidence on file has been found to 
provide highly probative evidence against this claim.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 C.F.R.  § 4.3.  
The veteran does not meet the percentage criteria under 38 
C.F.R. § 4.16(a) and the evidence does not otherwise 
demonstrate an inability to secure or follow a substantially 
gainful occupation due to his service-connected right ankle 
disability.  Therefore, the appeal is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in May 2003 and November 2003, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The May 2003 and 
November 2003 VCAA letter does not specifically ask the 
veteran to provide any evidence in his possession that 
pertains to the claim. Id. at 120-21.  However, the October 
2004 and May 2005 VCAA follow-up letters did make the 
specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
May 2003 and November 2003 VCAA letter is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that in a June 2006 supplemental statement of 
the case, the veteran was informed that a disability rating 
and effective date would be assigned if his claim was 
granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, SSA 
records, and VA examinations.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

A higher evaluation for a back disability is denied.  

An extension beyond September 30, 2003, for the award of a 
temporary total disability evaluation based upon 
convalescence following back surgery on June 12, 2003, is 
denied.  

A total rating based upon individual unemployability is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


